PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Roger, Fabien et al.
Application No. 16/344,755
Filed: 24 Apr 2019
For: SYSTEM FOR ASSISTING THE DRIVING OF A TRAILER FROM AN OPEN TIPPING HYDRAULIC CIRCUIT
:
:
:
:	DECISION ON REQUEST 
:                    FOR REFUND
:
:



This is a decision on the request for refund filed January 28, 2022.  

The request is DISMISSED.

Applicant filed the above request for refund of $140 and states in part that “[a]pplicant contacted the Patent Electronic Business Center on serval occasions . . . Agent confirmed that the IDS was filed on 6/24/2021 and will send a request to upload. . . Applicant received a voicemail message” that “the IDS documents were corrupted and cannot be recovered. . . Applicant have to file a Petition to withdraw from issuance so the IDS can be entered. . . 01/25/2022 – Applicant filed the Petition . . . and paid the fees. . . With this submission, Applicant believes that a full refund is warranted.”.

A review of the Office records for the above-identified application show that an epetition was filed and autogranted on January 25, 2022, along with the petition fee of ($140).  As such, a fee is required for the petition that was filed on January 25, 2022. 

Applicant is encouraged to note MPEP 607.02 which states:

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment).



When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d).

In view of the above, the request for refund is dismissed as the petition fee was not paid “by mistake,” applicant submitted an e-petition to withdraw an application from issue after payment of the issue fee under 37 CFR 1.313(c).  A change of purpose after the payment of a fee does not entitle a party to a refund of such fee.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.  	


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions